Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 01/17/2020.  Claims 1-5 are pending.  Claim 1 has been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a space” and “an airborne equipment” in claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0018] – Reference character “205” has been used to designate both “hollow cylindrical sleeve” and “sleeve rod.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The term “smooth surface” in claim 1 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be For examination purposes, and as best understood, a smooth surface will be interpreted as a surface over which an object or objects can slidably engage.
Claim 1 also recites the limitation “outer dimensions of the two cone sleeves are consistent with outer dimensions of the base.”  This limitation is vague and indefinite.  It is not clear what is meant by “consistent with.”  Neither the specification nor the claim provides a definition of what is meant by consistent with.  The plain meaning of consistent is “in agreement or harmony; in accord; compatible.” (See Webster’s New World Dictionary, Third College Edition © 1988 by Simon &Schuster, Inc.)  What is meant by “consistent with” in the claim?  For examination purposes, and as best understood, “consistent with” will be interpreted as any vehicles slidably and linearly engaged with a shaft where the shaft is coupled to a base, and this arrangement is interpreted as being in harmony.
Additionally, claims 2-5 are rejected because they depend from an indefinite parent claim.
Claim 3 recites the limitation “a space is formed by an outer side of the cone sleeve on the lower side of the airframe and the lower side of the airframe.”  This limitation is vague, indefinite, and confusing.  How is a space formed by an outer side of the cone sleeve on the lower side of the airframe and the lower side of the airframe, which is saying that a space is formed between the same single part.  To make the problem easier to see, assign “the lower side of the airframe” limitation to equal Δ.  Now re-writing the claim limitation by replacing “the lower side of the airframe” with the symbol “Δ” the claim limitation reads as follows: “a space is formed by an outer side of the cone sleeve on Δ and Δ.”  Again, how is this possible?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 USC § 103 as being unpatentable over Scherz, U. S. Patent Application Publication 2019/0016476 Al (hereinafter called Scherz), and further in view of BALLERINI, U.S. Patent Application Publication 2021/0229807 A1 (hereinafter called BALLERINI).
Regarding claim 1, as best understood, Scherz teaches an auxiliary system for take-off, landing, and carrying of a multi-rotor unmanned aircraft on a mobile platform, comprising:
a base (See e.g., FIGS. 1 & 5-6 element 12) and a sleeve rod (See e.g., FIGS. 2, 4-5 & 7 element 10) provided on the mobile platform (See e.g., FIGS. 1-4 & 6-7 element 26); and
two … sleeves (See e.g., FIGS. 1 & 7 element 38, where the top and bottom body housings of element 38 teach two sleeves) and a sleeve (See e.g., FIGS. 2 & 5-6 element 16) provided on the multi-rotor unmanned aircraft (See e.g., FIG. 7 element 36);

the base is conical (See e.g., FIG. 2 element 12) and fixed on the mobile platform (See e.g., FIGS. 2 & 6 elements 12 & 26), the base having an opening at a top portion (See e.g., FIGS. 5 & 6 opening in top of element 12);
a bottom end of the sleeve rod is inserted into the opening at the top portion of the base (See e.g., FIGS. 5 & 6, where FIG. 6 shows the entirety of all the parts of FIG. 5 assembled and inserted into the top opening of element 12, of which 10, i.e., the sleeve rod is a part) and fixed on the mobile platform (See e.g., FIG. 6 element 26), the sleeve rod being a vertical rod with a smooth surface (See e.g., ¶ [0020], “Each of the UAVs 36 include a slot 38 sized such that the shaft 10 may slidably and linearly engage the slot 38.”);
an airframe (See e.g., FIG. 7 the body of element 36) of the multi-rotor unmanned aircraft is provided with a circular hole at a center portion (See e.g., FIG. 7 element 38), through which the sleeve rod is configured to pass (See e.g., FIG. 7 element 10);
the two … sleeves are respectively disposed on an upper side and a lower side of the airframe (See e.g., FIG. 7 the top and bottom of the body of element 36 teach the two sleeves are respectively disposed on an upper side and a lower side of the airframe);
outer dimensions of the two cone sleeves are consistent with outer dimensions of the base (See e.g., FIGS 1 & 6-7; ¶ [0020], where elements 36 shown slidably and linearly engaged to element 10 that is attached to element 12, i.e., the base teaches the instant claim limitation);
the … sleeve on the lower side of the airframe has a first circular opening at a top portion (See e.g., FIGS. 1-2 & 6-7, where the top of the opening of the hole, in the bottom of the body of the bottom housing of element 36 teaches the instant claim limitation),
(See e.g., FIGS. 1-2 & 6-7, where the top of the opening of the hole, in the bottom of the body of the bottom housing of element 36 is part of the entirety of the hole that goes all the way through element 36 and therefore teaches the instant claim limitation);
the … sleeve on the upper side of the airframe has a second circular opening at a top portion (See e.g., FIGS. 1-2 & 6-7, where the top of the opening of the hole, in the top of the body of the top housing of element 36 teaches the instant claim limitation), along which the sleeve is provided downward (See e.g., FIGS. 1 & 7 element 10); and
a bottom end of the sleeve is fixedly connected to the circular hole of the airframe (See e.g., FIGS. 1 & 7 element 10), and communicates with the … sleeve on the lower side of the airframe (See e.g., FIG. 7 element 10, where the bottom of element 10, i.e., the sleeve is connected to the bottom of element 38 of element 36, i.e., the airframe and therefore teaches the instant claim limitation).
But, Scherz does not teach cone sleeves nor the two cone sleeves are respectively disposed on an upper side and a lower side of the airframe.
However, BALLERINI teaches cone sleeves (See e.g., FIGS. 2-5 elements 20 & 21) and the two cone sleeves are respectively disposed on an upper side and a lower side of the airframe (See e.g., FIGS. 2-5 elements 2 & 20-21).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Scherz and BALLERINI before him, before the effective filing date of the claimed invention, to include in the system of the invention of Scherz cone sleeves nor the two cone sleeves are respectively disposed on an upper side and a lower side of the airframe, as taught in the (See e.g., ¶ [0013]).
Regarding claim 3, Scherz, as modified by BALLERINI in the rejection of claim 1 hereinabove, further teaches wherein:
a space is formed by an outer side of (Scherz See e.g., FIGS. 1 & 6, where the space is between the outer side of the bottom of the upper UAV 36 and the top side of the lower UAV 36, this space is also shown in FIG. 6) the cone sleeve on the lower side of the airframe and the lower side of the airframe (BALLERINI See e.g., FIGS. 2-5 element 20); and
the space accommodates an airborne equipment of the multi-rotor unmanned aircraft (Scherz See e.g., FIG. 6 element 40; ¶s [0026]-[0027], where the embedded camera along with the charging printed circuit board 40 teach airborne equipment which are located in the space shown in FIG. 6).
Regarding claim 4, Scherz, as modified by BALLERINI in the rejection of claim 1 hereinabove, further teaches wherein:
a space is formed by an inside of (Scherz See e.g., FIGS. 1 & 6, where the space is between the inside of the upper UAV 36 and element 16 as can be seen in FIG. 6) the cone (BALLERINI See e.g., FIGS. 2-5 element 21b) and the outside of the sleeve (Scherz See e.g., FIG. 6 element 16); and
the space accommodates an airborne equipment of the multi-rotor unmanned aircraft (Scherz See e.g., FIG. 6 element 40; ¶s [0026]-[0027], where the embedded camera along with the charging printed circuit board 40 teach airborne equipment which are located in the space shown in FIG. 6).


Claim 2 is/are rejected under 35 USC § 103 as being unpatentable over Scherz, and further in view of BALLERINI, and further in view of LIU et al., CN 108341070 A (hereinafter called LIU).
Regarding claim 2, Scherz, as modified by BALLERINI in the rejection of claim 1 hereinabove, further teaches a top end of the sleeve rod is smooth (Scherz See e.g., FIGS. 2 & 6, the top of element 24).
But neither Scherz nor BALLERINI teach a top end of the sleeve rod is spherical.
However, LIU teaches a top end of the sleeve rod is spherical (See e.g., FIG. 3 elements 37 & 39).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Scherz, BALLERINI, and LIU before him, before the effective filing date of the claimed invention, to include in the system of the combined invention of Scherz and BALLERINI a top  (See e.g., page 2 lines 16-20).


Claim 5 is/are rejected under 35 USC § 103 as being unpatentable over Scherz, and further in view of BALLERINI, and further in view of Kohstall, U.S. Patent Application Publication 2016/0376000 A1 (hereinafter called Kohstall).
Regarding claim 5, Scherz, as modified by BALLERINI in the rejection of claim 1 hereinabove, further teaches wherein the two cone sleeves (BALLERINI See e.g., FIGS. 2-5 elements 20 & 21)
But neither Scherz nor BALLERINI teaches the two cone sleeves are made of rigid non-metallic material.
However, Kohstall teaches the two cone sleeves are made of rigid non-metallic material (See e.g., ¶ [0055], “The fuselage 923 can be formed from a suitable high-strength low weight material, such as fiberglass or a carbon composite.” Where the fuselage is equivalent to the two cone sleeves).
 (See e.g., ¶s [0003] & [0055]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
26 February 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644